DETAILED ACTION
The communication dated 4/11/2020 has been entered and fully considered.
Claims 1-9 were amended. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillebrenner et al. U.S. Patent 5,534,221 (henceforth referred to as Hillebrenner).
As for claim 1, Hillebrenner teaches a cassette (column 5, line 48; Fig. 4A: part 44), equivalent to the claimed container for endoscopes, characterized in that it is an axial-symmetrical hollow body with an axis of axial symmetry, defining an internal volume having a bilobed cross section, with two bowl-shaped sections (column 6, line 19; Fig. 4A: parts 62 and 64), equivalent to the claimed lobes, that are symmetrical with respect to said axis (column 6, lines 16-21; Figs. 4A-6).
Examiner regards what the claimed container for endoscopes is used for as intended use of the apparatus’ structure. Cassette 44 would be capable of the containment of endoscopes during washing, sterilization, drying and for the subsequent storage of endoscopes subjected to such operations (column 5, lines 47-65; Figs. 4A-6 and 21). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 2, Hillebrenner further teaches that the height of bowl-shaped sections 62 and 64, measured parallely to the same axis, varies between a maximum value and a minimum value according to the distance from the axis (column 6, lines 16-21; Figs. 4A-6).
As for claim 3, Hillebrenner further teaches that cassette 44 is provided with signaling means applied to cassette 44 and adapted to emit a signal if the pressure inside cassette 44 is below a pre-established value (column 6, lines 2-10; Figs. 4A-6).
As for claim 4, Hillebrenner further teaches that said signaling means are of visual and/ or acoustic type (column 6, lines 2-10; Figs. 4A-6).
As for claim 5, Hillebrenner further teaches that cassette 44 comprises two bowl-shaped sections 62 and 64, equivalent to the claimed complementary and separable parts suitable for defining an internal compartment in which an endoscope can be positioned (column 6, lines 16-21; Figs. 4A-6), one of bowl-shaped sections 62 and 64 being provided with ports (column 5, lines 50-65; Figs. 1-4C), equivalent to the claimed multiple connector, which allows to connect the channels of the endoscope with a system of external pumps through which washing and sterilization fluids are fed into the same channels.
As for claim 6, Hillebrenner further teaches that cassette 44 comprises a plurality of openings to allow the entry and exit of fluids inside cassette 44 (column 5, lines 50-65; Figs. 1-4C).
As for claim 7, Hillebrenner further teaches that cassette 44 comprises a plurality of openings to allow the entry and exit of fluids inside cassette 44 and means for diverting the fluids at the entry opening to increase the efficiency of the treatment (column 5, lines 50-65; Figs. 1-4C).
As for claim 8, Hillebrenner further teaches that it is provided with a container (column 5, lines 47-48; Fig. 3: part 42), equivalent to the claimed supporting structure, provided with supporting elements suitable for allowing vertical positioning of cassette 44 (column 5, lines 47-65; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hillebrenner et al. U.S. Patent 5,534,221 (henceforth referred to as Hillebrenner).
Hillebrenner teaches the features as per above. Hillebrenner teaches a kit for making cassette 44, of the type comprising bowl-shaped sections 62 and 64, equivalent to the claimed base and cover, which are joined together to form the cassette 44, a kit characterized in that it comprises bowl-shaped sections 62 and 64 (column 6, lines 16-21; Figs. 4A-6).
Hillebrenner differs from the instant claims in failing to teach at least two covers. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.
Hillebrenner also fails to teach that the at least two covers are of different profiles so as to define corresponding cassettes of different volumes. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711